Citation Nr: 0803426	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a compensable disability evaluation for 
service-connected asbestosis, based upon the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that granted service connection for asbestosis, 
assigning to it a 0 percent disability rating, effective from 
June 2004.  The veteran perfected an appeal as to the 
disability rating assigned.  


FINDING OF FACT

During the appeal period, pulmonary function testing has 
failed to show that the veteran's Forced Vital Capacity (FVC) 
is less than 108 percent of the predicted value or that the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 87 percent of 
predicted value.  FVC of between 75 and 80 percent of what 
was predicted, or (DLCO (SB)) of between 66 and 80 percent of 
what was predicted has not been shown.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis 
have not been met or approximated.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.97 Diagnostic Code 6833 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant both pre-adjudication notice by 
letters dated in July 2004 and November 2004 and post-
adjudication notice in March 2006 which addressed the 
requirements of Dingess.  The notification substantially 
complied with the requirements set out in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Given that the foregoing notice came prior to the initial 
adjudication, the timing of the notice did comply with the 
requirement that the notice must precede the adjudication.  
Moreover, the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence.  See for example the statement from the veteran on 
his substantive appeal received in February 2006 in which he 
indicated that he had stated his case adequately and 
requested that his claims file be forwarded to the Board for 
review and a decision.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, provided the veteran with a pertinent 
examination for the purpose of obtaining evidence regarding 
the severity of his disability, and afforded the veteran the 
opportunity to give testimony before the Board.  

All known and available records relevant to the issue on 
appeal has been obtained and associated with the veteran's 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claim at this time.

The Veteran's Contentions

The veteran contends that his service-connected asbestosis is 
more severe than the current noncompensable rating assigned.  
He believes that the disability deserves at least a 10 
percent and possibly a 20 percent disability rating.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  This holding has been modified in that separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under 38 C.F.R. § 4.97, Diagnostic Code 6833 (2005), a 10 
percent disability rating is warranted for asbestosis where 
the evidence shows Forced Vital Capacity (FVC) in 1 second of 
75 to 80 percent predicted, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66 to 80 percent predicted.  A 30 percent rating is 
warranted with FVC of 65 to 74 percent, or a DLCO (SB) of 56 
to 65 percent predicted.  A 60 percent evaluation requires 
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

In June 2004, the veteran filed a claim of entitlement to 
service connection for asbestosis.  In support of his claim, 
he submitted medical evidence from R.C.T., M.D.  Dr. R.C.T. 
indicated that the veteran has asbestosis and asbestos-
related pleural disease and remained at increased risk for 
asbestos-related malignancies and progressive respiratory 
dysfunction.  Contained within this evidence are the results 
of a pulmonary function test, dated in September 2001.  The 
results show that FVC was 116 percent of the predicted value, 
while the DLCO (UNC) and DLCO (CORR) were 89 and 87 percent 
of predicted value, respectively.  

The veteran was awarded service connection for asbestosis in 
a September 2005 rating decision.  A noncompensable (zero 
percent) rating was assigned, effective from June 2004.  The 
veteran ultimately perfected an appeal of that assigned 
rating.  

In August 2005, the veteran underwent VA respiratory 
examination for the evaluation of his service-connected 
disability.  In the report of the examination, it was noted 
that the veteran uses no inhalers or oral medicines for his 
lungs.  He was noted to have chronic chest congestion almost 
everyday, with shortness of breath with rest and extension, 
worse with exertion walking approximately 100 yards.  
Occasional dry cough without sputum was also noted.  Upon 
examination, the lungs were clear to percussion and 
auscultation.  The pertinent diagnosis was asbestosis.  

A pulmonary function test was conducted in conjunction with 
the August 2005 examination.  The results show that FVC was 
109 percent of the predicted value pre-bronchodilator, and 
108 percent of predicted value post-bronchodilator.  The DLCO 
was 96 percent of predicted value.  The interpretation of the 
results was an obstructive pattern with no impairment.  It 
was noted that this pattern can be seen in normals; that 
there was no significant bronchodilator response; and that 
diffusion was within normal limits.  

The veteran has argued that his service-connected asbestosis 
is more severe than is represented by the noncompensable 
disability rating assigned.  In this case, nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board must strictly apply the medical evidence to the 
rating schedule in the evaluation of the severity of the 
veteran's asbestosis.  Because FVC has been measured as no 
worse that was 108 percent of the predicted value (2005 VA 
examination), and the DLCO is no worse than 87 percent of 
predicted value (2001 private medical record), the veteran's 
asbestosis does not warrant an increase to a 10 percent 
disability rating.  In order to warrant such an increase, the 
veteran's FVC must be between 75 and 80 percent of the 
predicted value or the (DLCO (SB)) must be between 66 to 80 
percent predicted.  None of the medical evidence suggests 
that these levels of disability exist.

The Board finds that medical evidence has not met or nearly 
approximated the criteria for a compensable rating for his 
service-connected asbestosis at any time since the filing of 
his claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, as the preponderance of the evidence is against 
the claim for a compensable rating for the veteran's 
asbestosis, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating is not warranted.  38 
U.S.C.A. § 5107.


ORDER

Entitlement to a compensable disability evaluation for 
service-connected asbestosis is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


